Case 1:18-cv-03099-WTL-MPB Document 1 Filed 10/05/18 Page 1 of 10 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

    SHAWN FAIR,                                     )
                                                    )
                         Plaintiff,                 )
                                                    )
                   v.                               ) Case No. 1:18-CV-3099
                                                    )
    NEXT SOLUTIONS, LLC,                            )
                                                    )
                         Defendant.                 )
                                                    )
                                                    )
                                                    )


                                       COMPLAINT

          Plaintiff Shawn Fair (“Fair”), brings claims against Next Solutions, LLC

   (“Next Solutions”) for failure to pay overtime in violation of 29 U.S.C. 207, et seq.,

   under the Fair Labor Standards Act 29 U.S.C. §§201 et seq. (the “FLSA”). In

   addition, Fair brings an individual claim against Defendants for violation of the

   Indiana Wage Claims Statute, I.C. § 22-2-9-1 et seq. and the Indiana Wage

   Deductions Statute, I.C. §22-2-6-1 et seq.

                              STATEMENT OF THE CASE

          Fair brings claims to address wage and hour violations committed by Next

   Solutions. Specifically, Next Solutions took illegal wage deductions from Fair’s

   paychecks and failed to pay Fair in accordance with the overtime provisions of

   the FLSA. These deductions were taken in violation of Indiana’s wage statutes,

   as they violate Indiana’s Wage Assignment Statute, I.C. 22-2-6-2, and result in

   the underpayment of wages in violation of the Indiana Wage Claims Statute, I.C.
Case 1:18-cv-03099-WTL-MPB Document 1 Filed 10/05/18 Page 2 of 10 PageID #: 2



   22-2-9. Those same illegal deductions violate the federal FLSA, particularly as

   these deductions cause overtime violations, because Next Solutions is violating

   the FLSA’s rule that wages (including payment of overtime wages) must be paid

   free and clear, unconditionally, and not subject to any kickbacks.

          Additionally, Next Solutions further underpaid Fair his overtime wages as

   a result of a company-wide policy or scheme in which Next Solutions fails and

   refuses to pay employees from their first principal work activity each day until

   their last principal work activity each day. Specifically, Next Solutions required

   Fair to perform significant work prior to the time he was allowed to clock-in each

   work day, yet Next Solutions only calculated his total hours worked each

   workweek by using his time clock entries.

          Lastly, Next Solutions further underpaid Fair his overtime wages because

   it did not include all compensable work time in its calculation of Fair’s total hours

   worked each workweek. Specifically, Fair was required to attend weekly

   meetings held by Next Solutions. Though Next Solutions tracked Fair’s hours in

   these meetings, Next Solutions did not consider this time “production hours” and

   thus ignored it when calculating the overtime pay due to Fair.

                                         PARTIES

          1.     Fair is an individual who resides in Johnson County, Indiana.

   Defendant employed Fair within the meaning of the FLSA within the three-year

   period preceding the filing of this Complaint. At all times hereinafter mentioned,

   Fair was an individual employee who was engaged in commerce or in the

   production of goods for commerce as required by 29 U.S.C. §206-207.
Case 1:18-cv-03099-WTL-MPB Document 1 Filed 10/05/18 Page 3 of 10 PageID #: 3



          2.     Next Solutions is a foreign limited liability company doing business

   in Indiana. Next Solutions, LLC is in the business of installing and servicing

   DirecTV satellite television services. Next Solutions acted, directly or indirectly,

   in the interest of an employer with respect to Fair. Next Solutions is an

   “employer” within the meaning of the FLSA, 29 U.S.C. §203(d).

                                     JURISDICTION

          3.     This Court has jurisdiction over Next Solutions because Fair has

   asserted a claim arising under federal law. This Court has supplemental

   jurisdiction over Fair’s Indiana state law claims pursuant to 28 U.S.C. §1367.

                                          VENUE

          4.     Venue is proper in the Southern District of Indiana pursuant to 28

   U.S.C. §1391, because Fair resides in this District, Next Solutions may be found

   in this District, and the challenged conduct occurred in this District.

                                    FLSA COVERAGE

          5.     At all times hereinafter mentioned, Next Solutions has been an

   enterprise within the meaning of Section 3(r) of the FLSA, 29 U.S.C. §203(r). At

   all times hereinafter mentioned, Next Solutions has been an enterprise engaged

   in commerce or in the production of goods for commerce within the meaning of

   Section 3(s)(1) of the FLSA, 29 U.S.C. §203(s)(1), in that the enterprise has had

   employees engaged in commerce or in the production of goods for commerce, or

   employees handling, selling or otherwise working on goods or materials that

   have been moved in, or produced for, commerce by any person and in that the

   enterprise has had and has an annual gross volume of sales made or business
Case 1:18-cv-03099-WTL-MPB Document 1 Filed 10/05/18 Page 4 of 10 PageID #: 4



   done of not less than $500,000.

          6.     At all times hereinafter mentioned, Fair was an employee “engaged

   in commerce or in the production of goods for commerce.”

                                         FACTS

          7.     Fair was employed by Next Solutions as a satellite television

   technician. Fair is a resident of Johnson County, Indiana and worked out of Next

   Solutions’ Mooresville, Indiana location.

          8.     Next Solutions employed Fair from approximately February 2015

   up to his involuntary termination on June 12, 2018.

          9.     Next Solutions is in the business of providing satellite television

   services including installation, maintenance, upgrade and repair for customers of

   DirectTV.

          10.    As a technician, Fair was paid on a “piece-rate” basis, receiving a

   specified amount of money for each job he performed.

          11.    Throughout his employment with Next Solutions, Fair was not

   exempt from the overtime provisions of the FLSA.

          12.    Throughout his employment with Next Solutions, Fair regular

   worked in excess of forty (40) hours in a single workweek. Specifically, Fair was

   expected to work, at a minimum, 8:00 a.m. to 5:00 p.m., Monday through

   Saturday.

          13.    Next Solutions made numerous unlawful deductions from Fair’s

   earned wages. Next Solutions made unlawful deductions categorized by Next

   Solutions on the face of Fair’s pay stubs as follows:
Case 1:18-cv-03099-WTL-MPB Document 1 Filed 10/05/18 Page 5 of 10 PageID #: 5



          a.     “Sin” or deductions for chargebacks; and

          b.     “Equipment” or deductions for supposedly missing equipment.

          15.    As further explanation as to how the “Sin” deductions worked, in

   the event that Fair did a job for a particular customer and that customer required

   any kind of service within 90 days following Fair’s appointment with that

   customer, Next Solutions deducted or “charged back” $45.00 from Fair’s pay.

   This sometimes resulted in a job actually costing Fair more money than he

   earned on a job. For example, Fair might have only earned $20 for a job with a

   particular customer, but if that customer required later service within 90 days,

   Next Solutions deducted $45.00 from Fair’s pay. As a result, Fair was subject to

   a kickback of all payments made to him for a period of up to 90 days.

          16.    Pursuant to Indiana’s Wage Assignment Statute, I.C. 22-2-6-2,

   Next Solutions is only permitted to make deductions from Fair’s pay under 16

   defined circumstances. [See I.C. 22-2-6-2(b)(1) – (16)] Next Solutions’

   deductions from Fair’s earned wages categorized as “Sin” or “Equipment” are not

   permissible under the Indiana Wage Assignment Statute.

          17.    Fair is specifically alleging that Next Solutions has taken illegal

   deductions in violation of the Indiana Wage Assignment Statute, I.C. 22-2-6-2,

   and in doing so, Next Solutions has failed and refused to pay Fair his wages in

   full in each and every week Next Solutions took one of these pay roll deductions

   in one or more categories labeled “Sin” and “Equipment”.

          18.    Not only is Fair alleging that Next Solutions has and had no legal

   authority to dock the wages of Fair, but Fair is also alleging that Next Solutions
Case 1:18-cv-03099-WTL-MPB Document 1 Filed 10/05/18 Page 6 of 10 PageID #: 6



   did not have signed, written authority from Fair which complies with I.C. 22-2-6-2

   and that would allow Next Solutions to dock Fairs wages to cover the costs in the

   different categories described above.

          19.    All wage deductions Next Solutions took from Fair’s wages without

   assignments that fully complied with the requirements of I.C. 22-2-6-2(a) are

   illegal and created violations of the Indiana Wage Claims Statute, I.C. 22-2-9,

   regardless of whether or not the deduction was taken for a reason which would

   have been permitted under I.C. 22-2-6-2(b). Nevertheless, all deductions

   described above were simply unlawful under I.C. 22-2-6-2(b).

          20.    The wage deductions categorized as “Sin” and “Equipment” also

   violate I.C. 22-2-8-1, which states, “It is unlawful for any employer to assess a

   fine on any pretext against any employee and retain the same or any part thereof

   from his wages.”

          21.    All wage deductions Next Solutions took from Fair during weeks in

   which Fair also worked overtime constitute an FLSA violation for failure to pay all

   overtime free and clear and not subject to any kickback.

          22.    Next Solutions employed many other practices and policies to avoid

   paying Fair the overtime due to him under the FLSA, to provide a few examples:

          a.     Fair was required to be present on-site at his first appointment of

                 the day by 8:00 a.m. Fair was not permitted to clock-in to Next

                 Solutions electronic time tracking system until he arrived at his first

                 appointment of the day at approximately 8:00 a.m. However, Next

                 Solutions required Fair to engage in several work activities prior to
Case 1:18-cv-03099-WTL-MPB Document 1 Filed 10/05/18 Page 7 of 10 PageID #: 7



               arriving at his first appointment and clocking-in. Specifically, Next

               Solutions required fair to log-in to their scheduling system to review

               and “acknowledge” all jobs before 7:00 a.m., load his vehicle with

               all necessary equipment for those appointments that day, and then

               drive to his first appointment of the day. Fair’s first appointment

               each day could be anywhere from approximately 10 minutes to

               more than an hour away from his home. As a result, Next Solutions

               did not track all of Fair’s compensable hours worked in a

               continuous workday.

         b.    On numerous occasions, Fair was instructed by his supervisor to

               manually change his previously recorded time clock entries in order

               to reduce Fair’s total hours worked in a single workweek, thus

               reducing the overtime hours for which he was paid.

         c.    Next Solutions held weekly meetings that Fair was required to

               attend. These meetings were held once per week and typically

               lasted approximately two to two and a half hours in length. Next

               Solutions did not include this compensable time when calculating

               the overtime pay due to Fair.

         d.    At least some of Next Solutions overtime violations are apparent

               from the face of Fair’s paystubs. For example, Fair’s pay stub for

               the week of January 18, 2018 to January 24, 2018 identifies Fair as

               having worked 40 “Regular” hours and 2.33 “Overtime” hours. This

               same pay stub reflects $1,319.00 of “Production” pay but pays no
Case 1:18-cv-03099-WTL-MPB Document 1 Filed 10/05/18 Page 8 of 10 PageID #: 8



                 overtime wages to Fair. The pay stub line for “Production Ot” is

                 blank.

          23.    As a result, Next Solutions has failed to pay Fair all overtime wages

   in accordance with the FLSA.

          24.    Next Solutions knew or had reason to know that Fair was not being

   compensated for all overtime hours he worked each workweek.

          25.    Next Solutions Failure to pay Fair all wages in accordance with the

   FLSA and Indiana Wage Claims Statute was willful and in bad faith.

          26.    On August 6, 2018, Fair filed a wage claim with the Indiana

   Department of Labor and on August 7, 2018, the Indiana Office of the Attorney

   General referred Fair’s wage claim to the Law Office of Robert J. Hunt for

   prosecution of this matter.

                 COUNT ONE: FAILURE TO PAY WAGES IN
            ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

          27.    Fair hereby incorporates by reference paragraphs 1-26 of his

   Complaint.

          28.    During the relevant time period, Next Solutions violated the

   provisions of Section 7 of the FLSA, 29 U.S.C. § 207 by employing Fair for

   workweeks longer than forty hours without compensating Fair for his employment

   in excess of forty (40) hours per week at a rate of not less than one and one-half

   the regular rate for which he was employed. Next Solutions has acted willfully, or

   with reckless disregard, in failing to pay Fair in accordance with the law.
Case 1:18-cv-03099-WTL-MPB Document 1 Filed 10/05/18 Page 9 of 10 PageID #: 9



              COUNT TWO: FAILURE TO PAY WAGES IN
     ACCORDANCE WITH INDIANA CODE §§22-2-9 et. seq. and 22-2-6 et. seq

            29.   Fair hereby incorporates by reference paragraphs 1-28 of the

   Complaint.

            30.   During the relevant time period, Next Solutions has violated and is

   violating the provisions of Indiana Code §§22-2-9 et. seq. and 22-2-6 et. seq. by

   making unlawful deductions from the wages earned by Fair and by failing to

   timely pay Fair’s wages.

            31.   Next Solutions’ failure to pay Fair his earned wages was in bad

   faith.

                                 PRAYER FOR RELIEF

            WHEREFORE, Fair respectfully requests that this Court enter judgment

   against Next Solutions and award relief as follows:

            a.    An Order pursuant to Section 16(b) of the FLSA finding Next

   Solutions liable for unpaid back wages due to Fair, in addition to liquidated

   damages equal in amount to the unpaid compensation due to Fair;

            b.    An Order pursuant to I.C. §§ 22-2-9 et. seq. finding Next Solutions

   liable for unpaid earned wages due to Fair, plus liquidated damages double in

   amount of the unpaid wages found due to Fair;

            c.    An Order awarding Fair costs of this action;

            d.    An Order awarding Fair reasonable attorney’s fees;

            e.    A Declaration and finding by the Court that Next Solutions willfully

   violated provisions of the FLSA by failing to comply with the minimum wage and

   overtime requirements of the FLSA;
Case 1:18-cv-03099-WTL-MPB Document 1 Filed 10/05/18 Page 10 of 10 PageID #: 10



          f.    An Order granting such other and further relief as may be

    necessary and appropriate.

                                          Respectfully Submitted,

                                          s/Robert J. Hunt
                                          Robert J. Hunt, (#30686-49)
                                          The Law Office of Robert J. Hunt, LLC
                                          1905 South New Market Street, Ste 220
                                          Carmel, IN 46032
                                          Telephone: (317) 743-0614
                                          Facsimile: (317) 743-0615
                                          E-Mail:      rob@indianawagelaw.com


                                          Attorney for Plaintiff
